Citation Nr: 0401059	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-02 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 decision of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
hearing was held at the RO in June 2003 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.


REMAND

In this case the veteran claims entitlement to service 
connection for hypertension, to include as secondary to 
service-connected post-traumatic stress disorder.  Although 
the December 2000 VA examiner found the veteran's history of 
having been advised of borderline hypertension during active 
service credible and thus opined it as likely as not that 
currently diagnosed hypertension was related to 
atherosclerotic heart disease of service onset, that same VA 
examiner noted that his examination interview with the 
veteran became strained and that he was unable to obtain a 
good cardiac history from the veteran.  That examiner also 
noted the absence of any objective evidence of hypertension 
or cardiac disease during service or for many years 
thereafter based on review of actual medical records.  As 
such, the basis for the examiner's nexus opinion is unclear.  
In any case, since the December 2000 VA examination, and as 
discussed at his June 2003 hearing, the veteran has sought 
additional VA and private treatment for post-traumatic stress 
disorder and for cardiac problems.  Such records are not 
associated with the claims file and insofar as they are 
potentially probative of his appeal must be obtained prior to 
adjudication of the veteran's claim.  Moreover, a clarifying 
medical opinion, based on consideration of a more complete 
and accurate history, would be extremely useful in 
determining the etiology of hypertension.

The Board also notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In January 2002, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
30 days of the date of the letter.  Although the time limit 
for the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has since 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  In light of the need for 
additional evidential development, the RO should also advise 
the veteran, that notwithstanding any prior information to 
the contrary, he has one year in which to respond to a VCAA 
notice.



Accordingly, this case is returned to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include a 
request that the veteran provide the 
appropriate identifying information 
relevant to private emergency room 
treatment at Sacred Heart.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of VA treatment or evaluation, 
particularly from the Roseburg and Eugene 
facilities, since in or around 2001.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
the expertise to assess the etiology of 
hypertension.  The claims file, to 
include a copy of this remand, must be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  The examiner is 
requested to state whether it is at least 
as likely as not that hypertension a) was 
first manifested during active service or 
is otherwise etiologically related to the 
veteran's period of service; or b) was 
caused or worsened in severity due to 
service-connected post-traumatic stress 
disorder.  The examiner is requested to 
include a discussion of positive and 
negative medical findings as shown in 
service medical records and post-service 
records of treatment.  The rationale for 
all opinions reached should also be 
provided.

5.  After the above is completed, to the 
extent possible, the RO should 
readjudicate the claim based on the 
entire evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, which 
contains all potentially applicable laws 
and regulations as well as recitation of 
the reasons and bases for the 
determination.  The veteran and his 
representative should then be afforded 
the appropriate period of time to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

